

117 HR 470 IH: Roadmap to Congressional Reform Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 470IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Hern introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Rules, the Budget, Oversight and Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo withhold the salaries of Members of Congress upon failure to agree to a budget resolution, and for other purposes.1.Short titleThis Act may be cited as the Roadmap to Congressional Reform Act.2.Holding salaries of Members of Congress in escrow upon failure to agree to budget resolution(a)Holding salaries in escrow(1)In generalIf by April 15, 2021, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2022 pursuant to section 301 of the Congressional Budget Act of 1974, during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.(2)Period describedWith respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2021 and ends on the earlier of—(A)the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2022 pursuant to section 301 of the Congressional Budget Act of 1974; or(B)the last day of the One Hundred Seventeenth Congress.(3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).(4)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Seventeenth Congress.(5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.(b)Treatment of Delegates as MembersIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress.(c)Payroll Administrator DefinedIn this section, the payroll administrator of a House of Congress means—(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.3.No budget, no recess(a)In generalSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended—(1)by striking The timetable and inserting the following:(a)In generalThe timetable; and(2)by adding at the end the following:(b)No budget, no recess(1)Limits in the Senate and House of RepresentativesThe procedures specified in paragraphs (2), (3), and (4) shall apply in the Senate and the procedures specified in paragraphs (2), (3), and (5) shall apply in the House of Representatives—(A)on and after April 15 of each year, if the Senate and House of Representatives have not adopted a concurrent resolution on the budget for the next fiscal year; and(B)on and after August 1 of each year, if the Senate and House of Representatives have not passed, individually or collectively, all the regular appropriations bills for the next fiscal year.(2)No recess or adjournmentDuring a period described in paragraph (1), it shall not be in order in the Senate or the House of Representatives to move to recess or to adjourn for more than 8 hours.(3)No official travel(A)In generalExcept as provided in subparagraph (B), during a period described in paragraph (1), no amounts may be obligated or expended for official travel by a Member of Congress.(B)Return to DCIf a Member of Congress is away from the seat of Government when a period described in paragraph (1) begins, funds may be obligated and expended for official travel by the Member of Congress to return to the seat of Government.(4)Additional limits in the Senate(A)Determination of presence of a quorumNotwithstanding any provision of the Standing Rules of the Senate, in the Senate, during each day during a period described in paragraph (1), the Presiding Officer shall direct the Clerk to call the roll to ascertain the presence of a quorum—(i)at noon; and(ii)at 6:00 p.m.(B)Lack of quorum(i)In generalIf, upon a calling of the roll under subparagraph (A), it shall be ascertained that a quorum is not present—(I)the Presiding Officer shall direct the Clerk to call the names of any absent Senators; and(II)following the calling of the names under subclause (I), the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to request the attendance of absent Senators?.(ii)Direction to compel attendanceIf a quorum is not present 30 minutes after the time at which the vote on a question submitted under clause (i)(II) starts, the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to compel the attendance of absent Senators?.(iii)Arrest of absent senatorsEffective 30 minutes after the Sergeant-at-Arms is directed to compel the attendance of absent Senators under clause (ii), if any Senator not excused under rule XII of the Standing Rules of the Senate is not in attendance, the Senate shall be deemed to have agreed an order that reads as follows: Ordered, That the Sergeant-at-Arms be directed to arrest absent Senators, that warrants for the arrests of all Senators not sick nor excused be issued under the signature of the Presiding Officer and attested by the Secretary, and that such warrants be executed without delay..(iv)ReportsNot less frequently than once per hour during proceedings to compel the attendance of absent Senators, the Sergeant-at-Arms shall submit to the Senate a report on absent Senators, which shall—(I)be laid before the Senate;(II)identify each Senator whose absence is excused;(III)identify each Senator who is absent without excuse; and(IV)for each Senator identified under subclause (III), provide information on the current location of the Senator.(C)Regaining the floorIf a Senator had been recognized to speak at the time a call of the roll to ascertain the presence of a quorum was initiated under subparagraph (A), and if the presence of a quorum is established, that Senator shall be entitled to be recognized to speak.(D)No suspension of requirementsThe Presiding Officer may not entertain a request to suspend the operation of this paragraph by unanimous consent or motion.(E)Consistency with Senate emergency procedures and practicesNothing in this paragraph shall be construed in a manner that is inconsistent with S. Res. 296 (108th Congress) or any other emergency procedures or practices of the Senate.(5)Additional limits in the House of RepresentativesNotwithstanding any provision of the Rules of the House of Representatives, in the House of Representatives, during each day during a period described in paragraph (1), each Member of the House of Representatives shall record his or her presence for purposes of establishing a quorum at noon and 6:00 p.m.(6)No waiverNotwithstanding section 904(b), paragraphs (2), (3), (4), and (5) of this subsection may not be waived or suspended in the Senate or the House of Representatives.(7)Permanent lawNotwithstanding section 904(a), paragraph (3) of this subsection is not enacted as an exercise of the rulemaking power of the Senate or the House of Representatives..(b)Completion of House action on regular appropriations billsSection 309 of the Congressional Budget Act of 1974 (2 U.S.C. 640) is amended by inserting or August after July.4.Making FERS optional for Members(a)In general(1)AmendmentSection 8401(20) of title 5, United States Code, is amended by striking , and who (in the case and all that follows through 2004.(2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to an individual who first serves as a Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, on or after the date of enactment of this Act.(b)Continued participation in TSP(1)AmendmentSection 8401(20) of title 5, United States Code, as amended by subsection (a), is further amended—(A)by striking term Member has and inserting the following: “term ‘Member’—(A)has; (B)by inserting , subject to subparagraph (B), after except that;(C)by adding and after the semicolon at the end; and(D)by adding at the end the following:(B)for purposes of subchapter III, has the same meaning as provided in section 2106, without regard to whether the individual elects not to participate in the Federal Employees' Retirement System;.(2)Conforming amendment to TSPSection 8431(a) of title 5, United States Code, is amended by inserting except as provided in section 8401(20)(B), after subchapter,.(3)ApplicabilityThe amendments made by this subsection shall apply with respect to an individual who makes an election described in section 8401(20) of title 5, United States Code, not to participate in the Federal Employees' Retirement System before, on, or after the date of enactment of this Act.5.Congressional legislation requirements(a)Constitutional authority statementThis section is enacted pursuant to the power conferred by the Constitution of the United States upon each House of Congress by—(1)article I, section 5, clauses 2 and 3 to determine the rules and keep a journal of its proceedings, respectively;(2)article I, section 7, clause 2 to ensure that bills that become law have been actually passed by, not just passed through, each House of Congress; and(3)article I, section 8, clause 18, which authorizes Congress to make all laws that are necessary and proper for carrying into execution the rules of each House of Congress.(b)Standing provisionThe provision of this section under which any person who is aggrieved by the enforcement of any law enacted either in violation of the rules of proceedings of either House of Congress, or by the suspension of the rules, as prescribed herein, shall have standing in a court of law, is enacted pursuant to article III, section 2 of the Constitution of the United States.(c)FindingsCongress finds the following:(1)The Constitution of the United States vests all legislative powers granted therein in Congress.(2)Each Member of Congress is elected by the people to whom the Member is accountable, and Members must represent the people of their respective State or District in exercising their legislative powers.(3)Establishing a Government of enumerated powers, article I, section 1 of the Constitution of the United States obliges Congress to exercise only those legislative powers provided for in the Constitution of the United States, and article VI of the Constitution of the United States requires that each Member of Congress be bound by oath or affirmation to support the Constitution of the United States by enacting only those laws, and making only those resolutions, that are pursuant to the Constitution of the United States and not prohibited thereby.(4)To ensure that Congress is politically and legally accountable to the people, article I, section 5 of the Constitution of the United States requires each House of Congress to keep a journal of its proceedings and from time to time publish the same.(5)To ensure that no legislation is passed without effective representation of the interests of the people by the elected Members of Congress, article I, section 7 of the Constitution of the United States provides that only a bill “which shall have passed the House of Representatives and the Senate,” and not vetoed by the President, shall become a law.(6)According to section I of the Manual of Parliamentary Practice for the Use of the Senate of the United States, written by Thomas Jefferson in 1801 (referred to in this section as Jefferson's Manual), “nothing tended more to throw power into the hands of administration and those who acted with the majority … than a neglect of, or departure from, the rules of proceeding [which] operated as a check and control of the actions of the majority [and] a shelter and protection to the minority”.(7)According to sections XXII and XL of Jefferson's Manual, it was the rule of the Senate that every bill receive 3 readings, 2 full readings by the Clerk of the Senate, and a third reading of the title of the bill only, because “every member of the Senate had a printed copy [of the bill] in his hand.”.(8)According to sections XXIV, XXV, and XL of Jefferson's Manual, it was the rule of the House of Representatives, following the parliamentary procedure of the English House of Commons, that every bill receive 2 full readings by the Clerk of the House of Representatives, and a reading of the whole contents of the bill verbatim by the Speaker of the House of Representatives before the House of Representatives voted on the bill.(9)Under the current rules of the Senate, the Senate has departed from its original practice of a full first and second reading of each bill, and of ensuring that each Senator has a printed or other verbatim copy of each bill before passage thereof, having by rule XIV of the Standing Rules of the Senate limited each reading of a bill to the reading of the title of the bill only, unless the Senate in any case shall otherwise order.(10)Under the current rules of the House of Representatives, the House of Representatives has by rule XVI (8) and rule XVIII (5) embraced its original practice of full first and second readings of each bill, but has regularly departed from this practice by unanimous consent of the House of Representatives, and has dispensed altogether its original practice of a verbatim third reading of each bill before passage, limiting such third reading to the reading of the title only, including the reading of the title only even when Members of the House of Representatives have no printed or other verbatim copy of the bill before passage.(11)Although section 106 of title 1, United States Code, requires a bill to be made available in written form to each Member of Congress before final passage, Congress has by statute conferred upon itself the power, during the last 6 days of a session of Congress, by concurrent resolution, to vote for passage of a bill that is not in written form at the time of final passage.(12)As a direct consequence of the departure of the Senate and the House of Representatives from the salutary practice of full, verbatim readings of each bill before final passage, and further, as a direct consequence of Congress, by concurrent resolution and otherwise, having permitted certain appropriation, budget, and regulatory bills to be enacted into law without such bills being printed and presented to Congress in written form prior to final passage, Congress has—(A)imposed upon the people of the United States excessively long bills, largely written by an unelected bureaucracy, resulting in generally incomprehensible, cumbersome, oppressive, and burdensome laws, containing hidden provisions for special interests;(B)deprived the people of the United States and their elected Senators and Members of a full and fair opportunity to examine the text of bills, and all amendments thereto, prior to passage;(C)undermined the confidence of the people of the United States as a result of its failure to provide adequate notice to the people before a vote is taken on the bills and amendments thereto; and(D)has called into question the integrity and reliability of the legislative processes in both Houses of Congress by its failure to ensure that each Senator and each Member of the House of Representatives has, prior to passage, either listened attentively to the reading of the full text of each bill, and amendments thereto, or has personally read the text thereof.(13)Federal law currently sets forth various requirements relating to the form of bills and resolutions, and the procedure for enacting laws, including—(A)the form of the enacting clause of all Acts of Congress (section 101 of title 1, United States Code);(B)the form of the resolving clause of all joint resolutions (section 102 of title 1, United States Code);(C)a limitation on the use of enacting or resolving words (section 103 of title 1, United States Code);(D)the requirement regarding the numbering of sections and the requirement that each contain a single proposition (section 104 of title 1, United States Code);(E)the style and title for all bills making appropriations (section 105 of title 1, United States Code); and(F)the process by which each bill or joint resolution is handled after passage (section 106 of title 1, United States Code).(d)Text of bill or resolution To specify its constitutional authority, current lawChapter 2 of title 1, United States Code, is amended by inserting after section 105 the following:105a.Text of bill or resolution to specify its constitutional authority(a)Requirement(1)In generalAny bill or resolution introduced in either House of Congress shall contain a provision citing the specific powers granted to Congress in the Constitution of the United States to enact the proposed bill or resolution, including all the provisions thereof.(2)Failure to complyAny bill or resolution that does not comply with paragraph (1) shall not be accepted by the Clerk of the House of Representatives or the Secretary of the Senate.(b)Floor consideration(1)In generalThe requirements of subsection (a)(1) shall apply to any bill or resolution presented for consideration on the floor of either House of Congress, including a bill or resolution reported from a committee of either House of Congress, produced by conference between the 2 Houses of Congress, or offered as a manager’s amendment.(2)Failure to complyAny bill or resolution that does not comply with paragraph (1) shall not be submitted for a vote on final passage.(c)No waiver or modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements under this section.105b.Text of bill or resolution to set forth current law(a)Requirement(1)In generalAny bill or resolution introduced in either House of Congress that is intended to amend or modify the effect of, or would have the effect of amending or modifying the effect of, any current provision of law, including the expiration date of any law, shall set forth—(A)the current version of the entire section of the current law that the bill or resolution proposes to amend, verbatim;(B)the amendments proposed in the bill or resolution; and(C)the section of law as it would read as modified by the amendments proposed, except that this subparagraph shall not apply to any bill or resolution that would strike the text of an entire section of a law.(2)Failure to complyAny bill or resolution that does not comply with paragraph (1) shall not be accepted by the Clerk of the House of Representatives or the Secretary of the Senate.(b)Floor consideration(1)In generalThe requirements under subsection (a)(1) shall apply to any bill or resolution presented for consideration on the floor of either House of Congress, including a bill or resolution reported from a committee of either House of Congress, produced by conference between the 2 Houses of Congress, or offered as a manager’s amendment.(2)Failure to complyAny bill or resolution that does not comply with paragraph (1) shall not be submitted to a vote on final passage.(c)No waiver or modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements under this section.105c.Procedures prior to vote on bill or resolution(a)In general(1)Requirements for voteA vote on final passage of a bill (except for private bills) or a resolution may not occur in either House of Congress, unless—(A)the full text of the bill or resolution is published at least 7 days before the vote on an official Internet website of each House of Congress, easily available to and readily usable by the public, using an open format that is platform independent, machine readable, and available without restrictions on searchability, retrieval, downloading, and indexing, separate and apart from the calendar of the Senate or the House of Representatives;(B)public notice of the specific calendar week during which the vote is scheduled to take place is posted on the official Internet websites described in subparagraph (A) not less than 6 days before the Monday of the calendar week during which the vote is scheduled to take place, with failure to take the vote during the noticed week requiring a new notice under this subparagraph; and(C)except as provided in paragraph (2), the Clerk of the House of Representatives or the Secretary of the Senate has read the full text of the bill or resolution, verbatim, to the respective body of each House of Congress, which have been called to order and physically assembled with a constitutionally required quorum to do business being present throughout the time of the full reading of the text of the bill or resolution.(2)If a bill or resolution is enrolled by either the House of Representatives or the Senate, for any subsequent consideration of the enrolled bill or resolution—(A)it is not necessary for the full text of the bill or resolution to be reread to the House of Congress in which the bill or resolution passed; and(B)the full text of any amendment to the text of the enrolled bill or resolution shall be read, verbatim, to each House of Congress.(b)Affidavit(1)In generalBefore voting in favor of final passage of a bill (except a private bill) or resolution, each Senator and each Member of the House of Representatives, except as provided in paragraph (2), shall sign an affidavit executed under penalty of perjury under section 1621 of title 18 attesting that the Senator or Member—(A)was present throughout the entire reading of each such bill or resolution, and listened attentively to such reading in its entirety; or(B)prior to voting for passage of such bill or resolution, read attentively each such bill or resolution in its entirety.(2)Vote against passageA Senator or a Member of the House of Representatives shall not be required to sign an affidavit described in paragraph (1) if the Senator or Member voted against passage of the bill or resolution.(3)RecordsCopies of each affidavit described in paragraph (1) signed by a Senator or a Member of the House of Representatives shall be maintained by the Secretary of the Senate or the Clerk of the House of Representatives, respectively.(c)JournalWith respect to each vote on final passage of a bill (except for a private bill) or resolution, each House of Congress shall cause to be recorded in the journal of its proceedings that the publishing, notice, reading, and affidavit requirements under this section have been satisfied.(d)No waiver or modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements set forth in this section.105d.Enforcement clause(a)In generalAn Act of Congress that does not comply with section 105a, 105b, or 105c shall have no force or effect and no legal, equitable, regulatory, civil, or criminal action may be brought under such an Act of Congress.(b)Cause of actionWithout regard to the amount in controversy, a cause of action under sections 2201 and 2202 of title 28, United States Code, against the United States seeking appropriate relief (including an injunction against enforcement of any law, the passage of which did not conform to the requirements of section 105a, 105b, or 105c) may be brought by—(1)a person aggrieved by an action of an officer or employee in the executive branch of the Federal Government under an Act of Congress that did not comply with sections 105a, 105b, and 105c;(2)a Member of Congress aggrieved by the failure of the House of Congress of which the Member is a Member to comply with section 105a, 105b, or 105c; and(3)a person individually aggrieved by the failure of a Senator for the State in which the aggrieved person resides or by the failure of a Member of the House of Representatives for the District in which the aggrieved person resides to fulfill the obligations of the Senator or Member under section 105a, 105b, or 105c..(e)Technical and conforming amendmentsThe table of sections for chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 105 the following:105a. Text of bill or resolution to specify its constitutional authority. 105b. Text of bill or resolution to set forth current law. 105c. Procedures prior to vote on bill or resolution. 105d. Enforcement clause..(f)Severability clauseIf any provision of this section or an amendment made by this section, or the application of a provision or amendment to any person or circumstance, is held to be invalid for any reason in any court of competent jurisdiction, the remainder of this section and amendments made by this section, and the application of the provisions and amendment to any other person or circumstance, shall not be affected.6.Withholding pay of Members who vote by proxy(a)WithholdingIf on any day during a Congress a Member of the House of Representatives uses a designated proxy to cast a vote in the House or record the Member’s presence in the House in response to a quorum call, the Chief Administrative Officer of the House of Representatives shall—(1)withhold from the payments otherwise required to be made with respect to a pay period for the compensation of the Member an amount equal to the product of—(A)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and(B)the number of days during the pay period on which the Member uses a designated proxy to cast a vote in the House or record the Member’s presence in the House in response to a quorum call; and(2)deposit in an escrow account all amounts withheld under paragraph (1).(b)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the Chief Administrative Officer shall release for payments to Members any amounts remaining in any escrow account under this section on the last day of the Congress during which the amounts were deposited in the account.(c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the Chief Administrative Officer with such assistance as may be necessary to enable the Chief Administrative Officer to carry out this section.7.Prohibiting consideration of legislation containing earmarks(a)Prohibition(1)In generalIt shall not be in order in the House of Representatives to consider any bill, joint resolution, amendment, or conference report if the bill, joint resolution, amendment, or conference report, or any accompanying report or joint explanatory statement of managers, includes a congressional earmark, limited tax benefit, or limited tariff benefit.(2)ProcedureIf a point of order is raised under paragraph (1) with respect to a congressional earmark, limited tax benefit, or limited tariff benefit and the point of order is sustained, the congressional earmark, limited tax benefit, or limited tariff benefit shall be deemed to be stricken from the measure involved.(3)Special procedure for conference report and amendments between the houses(A)In generalIf a point of order is raised and sustained under paragraph (1) with respect to a conference report or a motion that the House recede from its disagreement to a Senate amendment and concur therein, with or without amendment, then after disposition of all such points of order the conference report or motion, as the case may be, shall be considered as rejected and the matter remaining in disagreement shall be disposed of under subparagraph (B) or (C), as the case may be.(B)Conference reportsAfter the House has sustained one or more points of order under paragraph (1) with respect to a conference report—(i)if the conference report accompanied a House measure amended by the Senate, the pending question shall be whether the House shall recede and concur in the Senate amendment with an amendment consisting of so much of the conference report as was not rejected; and(ii)if the conference report accompanied a Senate measure amended by the House, the pending question shall be whether the House shall insist further on the House amendment.(C)MotionsAfter the House has sustained one or more points of order under paragraph (1) with respect to a motion that the House recede and concur in a Senate amendment, with or without amendment, the following motions shall be privileged and shall have precedence in the order stated:(i)A motion that the House recede and concur in the Senate amendment with an amendment in writing then available on the floor.(ii)A motion that the House insist on its disagreement to the Senate amendment and request a further conference with the Senate.(iii)A motion that the House insist on its disagreement to the Senate amendment.(b)Determination by houseIf a point of order is raised under this section and the Chair is unable to ascertain whether a provision constitutes a congressional earmark, limited tax benefit, or limited tariff benefit, the Chair shall put the question to the House and the question shall be decided without debate or intervening motion.(c)Conforming amendmentRule XXI of the Rules of the House of Representatives is amended by striking clause 9.(d)DefinitionsIn this section:(1)Congressional earmarkThe term congressional earmark means a provision or report language included primarily at the request of a Member, Delegate, Resident Commissioner, or Senator providing, authorizing or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality or congressional district, other than through a statutory or administrative formula-driven or competitive award process.(2)Limited tax benefitThe term limited tax benefit means—(A)any revenue-losing provision that—(i)provides a Federal tax deduction, credit, exclusion, or preference to 10 or fewer beneficiaries under the Internal Revenue Code of 1986; and(ii)contains eligibility criteria that are not uniform in application with respect to potential beneficiaries of such provision; or(B)any Federal tax provision which provides one beneficiary temporary or permanent transition relief from a change to the Internal Revenue Code of 1986.(3)Limited tariff benefitThe term limited tariff benefit means a provision modifying the Harmonized Tariff Schedule of the United States in a manner that benefits 10 or fewer entities.8.Prohibiting former Members and officers of Congress from lobbying Congress(a)ProhibitionSection 207(e)(1) of title 18, United States Code, is amended to read as follows:(1)Members and elected officers of CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title..(b)Conforming amendmentsSection 207(e)(2) of such title is amended—(1)in the heading, by striking Officers and staff and inserting Staff;(2)by striking an elected officer of the Senate, or;(3)by striking leaves office or employment and inserting leaves employment; and(4)by striking former elected officer or.(c)Effective dateThe amendments made by this section shall apply with respect to an individual who leaves office on or after the date of the enactment of this Act.